Judge Roane
pronounced the Court’s opinion.
Considered as an action of Covenant, the judgment in this case is unexceptionable in it’s form; and, considered as an action of debt, although the judgment, in that case, should have been for the penalty, to be discharged by the sum found by the Jury, yet this irregularity is not injurious to the appellant, and therefore affords no ground to reverse the judgment. It is not injurious, because, being an action, (as appears by the declaration,) for a failure to make a title to a tract of land, this remedy extends to the whole injury, and the action can in no form be repeated.
*397On the merits, the Court is further of opinion, that no proof of a demand of a Deed was necessary to be given, <upon the issue joined in this cause; and that, if the Deed, stated in the instruction to have been made, is unexceptionable in other respects, it is a radical objection to it that it appears by the bill of exceptions to have been made after the institution of the suit.
Judgment affirmed.